Freschi, J. (concurring) :
Obviously, the praiseworthy purpose, of this law is to protect the weak and to encourage a life of purity and self-restraint. In dealing with girls charged with its violation, we are bound, I think, to determine the power of intellect, the sensibilities and the will of each particular defendant concerning matters of right and wrong in character and conduct. It is only by degrees that a juvenile acquires physical and mental development, says Morrison in his work on “ Juvenile Offenders;” and he adds that the maturity of character is largely dependent on physical maturity. “ In order that a being may have a moral nature and be justly held responsible for his conduct, he must be intelligent enough to be able to choose and pursue one of these in preference to the other. These two *333conditions appear to exist in all men.” . Of course, there will always be differences of opinion on this subject as to what specifically is right and wrong, but one thing is manifestly essential in the proof of these cases, and that is that the wrong complained of should be a reflex of the individual’s moral character and show that he or she is in danger of becoming depraved.
It seems to me that we should not approve or defend behavior such as this appellant has committed. The ability of her mind to perceive the moral qxialities of her .actions is doubtful. Certainly, her moral judgment — the process of examination to reason a conclusion — in matters of conduct and manner of life is warped and there is need for some form of limitation and restraint.
In the determination of issues such as is presented hen*, courts are bound to be guided by, and to apply in this class of cases, the accepted standards of our modern civilization in every day life under the given conditions of each case; and in reaching a conclusion as to the innocence or guilt of persons charged with criminal conduct, we should “ go beyond the acts themselves ” and take into consideration the real or probable intentions with which the acts were committed. What were the apparent and probable intentions of this defendant with respect, to her particular acts, as well as with respect to her general course of behavior? Bid she do the acts charged in the hope of securing the greatest good for herself? Were her motives honest ? Under this statute she is forbidden to do certain things because they are bad for her, and at this period of her mental and moral development, i.e., during her minority, the defendant is required to recognize not alone the proper exercise of parental authority, the commands and limitations of her parent or guardian, unless emancipated, but also the fundamental principles of righteousness which underlie all human conduct, and which require obedience and demand respect to the parent and to the dictates of moral law in its ap*334plication to the family relation, tested by the distinction between right and wrong. This duty of the defendant rests on the fundamental of protection of the family and its social welfare. We must judge one by the company he or she keeps, as influencing, in part, character and conduct. An association with a man who is possessed of a firearm and who will use it in the manner and under the circumstances described by the defendant to the policeman at the time she was injured, is obviously bad, and undoubtedly will lead to disastrous results. If the defendant’s motives were honest in any degree and if matrimony was in her mind at the time that she associated' with Kavanaugh, why did she not have the courage of her convictions and act with decision rather than subject herself to the disgrace of an act that, to say the least, is extremely suspicious so far .as her morals are concerned. It seems to me that the irresistible conclusion is that the defendant has not attained that degree of maturity and stage of development where it can be said that under such circumstances the situation did not have a demoralizing influence upon her and that her morals were not likely to be endangered.
The statute, referred to in the opinion of my learned associate, Chief Justice Kernochan, with whose judgment I concur, is not repugnant to the rules of the common law, nor does it expressly or by implication alter the principles governing the relation of parent and child. It is a relation which establishes well-recognized and universal legal duties and obligations on the part of each, involving the powers of the parent over the child and its obligations to the parent. These common-law obligations, based in these instances, on principles of natural law of the parent towards his child, include the duty to maintain (See also, Code Crim. Pro., § 899, and Penal Law, § 482), protect and educate him (See also, Laws of 1814, chap. 421) ; and among his rights and prerogatives is the parental authority to discipline and correct the child, which he should not neglect. ■ There is a moral duty as well as the legal duty imposed by the *335statute. The legal guardian is entitled to the custody and to the services of. a child, unless consideration affecting its health and welfare may justify a court in withholding the custody in a proper case. The statute under consideration deals with the wickedness and rebellion of the child, and possibly ingratitude, in so far as it related to immorality. By the. law of society, such conduct is wrong and calls for discipline and the adoption of reasonable measures of parental control and the exercise of the power of chastisement.
Blackstone (in book I, chap, xvi, p. 452) says: “ The power of parents over their children is derived from the former consideration, their duty; this authority being given them, partly to enable the parent more effectually to perform his duty, and partly as a recompense for his care and trouble in the faithful discharge of it. * * * He may lawfully correct his child, being under age, in a reasonable manner; if this is for the benefit of his education.”
The father may “ emancipate ” his minor child, as it is termed, i.e., resign or renounce his claim to his child’s services and earnings and allow him to labor on his own account. The father may even sue for injuries or wrongful acts to his child (Cuming v. Brooklyn City R. R. Co., 309 N. Y. 95), and may also, during’ minority, recover consequential damages for injuries resulting from a seduction of the daughter or loss of services or for the disgrace and dishonor to the family. (Mulvehall v. Millward, 11 N. Y. 343; Gray v. Durland, 51 id. 424; Furman v. Van Lise, 56 id. 435.)
“ The legal power of a father * * * over the persons of his children ceases at the age of twenty-one, for they are then enfranchised by arriving at the years of discretion, or that point which the law has established, as some must necessarily be established, when the empire of the father, or the other guardian gives place to the empire of reason. Yet, until that age arrives, this empire of the father continues, even after his death; for he may by his will appoint a guardian to his chil*336dren. He may also delegate part of his parental authority, during his life to the tutor or school-master of his child; who is then in loco parentis, and has such a portion of the power of the parent over his children committed to his charge, viz.: that of restraint and correction, as may be necessary to answer the purpose for which he is employed.”
“ The duties of children to their parents arise from the principle of natural justice and retribution, for to those who gave us our existence we naturally owe subjection and obedience during minority and honor and reverence ever after.” Black Com. supra.
The age of the offender, her status and the nature of the offense are questions which should be seriously considered in this class of cases. (See People ex rel. Palter v. Warden, N. Y. L. J., April 5, 1923, Supreme Court, Special Term, Mullan, J.)
I have referred at length to the rights of parents because of the considerations here involved, arising out of the point made 'that this defendant has reached the age of legal consent and the contention that she was a free agent in the premises.
The ends to be attained by this law are salutary — the highest good to the girl — to make her a good citizen under the civil law and a morally good woman under the moral law. From the character and scope of this statute, I should say that its binding force is in the fact that it deals with the regulation of the conduct of female children who are minors. Plainly, its interpretation and application.require that those clothed with authority, such as parents or tribunals, be held to have the right to demand obedience and to impose correctional and reformatory treatment where the moral welfare of the child is concerned.
My vote is to sustain the order and commitment of the magistrate herein.